Exhibit 10.7

EXECUTION COPY

SECURITY AGREEMENT

SECURITY AGREEMENT (this “Agreement”), dated as of July 19, 2006, by and among:

Toys “R” Us-Delaware, Inc., a Delaware corporation (the “Borrower”); and

The Guarantors identified on the signature pages hereto, including Geoffrey
Inc., and each other Guarantor that hereafter becomes a party hereto (each such
Person, individually, a “Guarantor” and, collectively, the “Guarantors”) (the
Borrower and each Guarantor are hereinafter referred to individually as a
“Grantor” and the Borrower and the Guarantors are hereinafter referred to
collectively as the “Grantors”); and

BANC OF AMERICA BRIDGE LLC, having a place of business at 101 North Tryon
Street, Mail Code: NC1-001-15-14, Charlotte, North Carolina 28255, as
administrative agent for its own benefit and the benefit of the other Secured
Parties (in such capacity, the “Administrative Agent”).

WITNESSETH:

WHEREAS, reference is made to that certain Credit Agreement, dated as of
July 19, 2006 (as modified, amended, supplemented or restated and in effect from
time to time, the “Credit Agreement”), by and among (i) Toys “R” Us-Delaware,
Inc., as the Borrower, (ii) the Administrative Agent, (iii) Citicorp North
America, Inc., as Collateral Agent for its own benefit and the benefit of the
other Secured Parties, (iv) the Lenders party thereto (the “Lenders”),
(v) Deutsche Bank Securities Inc., as Syndication Agent, and (vi) Credit Suisse,
as Documentation Agent, pursuant to which the Lenders have agreed to make Loans
to the Borrower upon the terms and subject to the conditions specified therein;
and

WHEREAS, reference is made to that certain Guarantee, dated as of July 19, 2006,
in favor of the Administrative Agent and the other Secured Parties (as modified,
amended, supplemented or restated and in effect from time to time, the
“Guarantee”), pursuant to which each Guarantor guarantees the Secured
Obligations (as defined in the Credit Agreement); and

WHEREAS, the obligations of the Lenders to make Loans are each conditioned on,
among other things, the execution and delivery by the Grantors of an agreement
in the form hereof to secure the Secured Obligations.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in this Agreement, and for good and valuable consideration, the receipt of
which is hereby acknowledged, the Grantors and the Administrative Agent hereby
agree as follows:

ARTICLE I.

Definitions

SECTION 1.1. Generally. All references herein to the UCC shall mean the Uniform
Commercial Code as in effect from time to time in the State of New York;
provided, however, that if a term is defined in Article 9 of the UCC differently
than in another Article thereof, the term shall have the meaning set forth in
Article 9; provided further that if by reason of mandatory provisions of law,
perfection, or the effect of perfection or non-perfection, of the Security
Interest in any Collateral or the availability of any remedy hereunder is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than New York, “UCC” means the Uniform Commercial Code as in effect in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection or effect of perfection or non-perfection or availability of such
remedy, as the case may be.

SECTION 1.2. Definition of Certain Terms Used Herein. Unless the context
otherwise requires, all capitalized terms used but not defined herein shall have
the meanings set forth in the Credit Agreement. In addition, the following terms
shall have the following meanings:

“ABL Agent” shall mean Bank of America, N.A., in its capacity as Collateral
Agent under the ABL Credit Agreement and its successors and assigns.

“ABL Collateral” shall have the meaning given that term in the Intercreditor
Agreement.

“ABL Credit Agreement” shall mean certain Credit Agreement, dated as of July 21,
2005 (as modified, amended, supplemented, restated or replaced and in effect
from time to time), by and among (i) Toys “R” Us, Inc., (ii) Toys “R”
Us-Delaware, Inc., as a Domestic Borrower and as agent for the other domestic
borrowers party thereto, (iii) the domestic borrowers from time to time party
thereto, (iv) Toys “R” Us (Canada) Ltd. Toys “R” Us (Canada) Ltee, (v) Bank of
America, N.A., as administrative agent and collateral agent, (vi) Bank of
America, N.A. (acting through its Canada branch), as Canadian administrative
agent for its own benefit and the benefit of the other secured parties
there-under, (vii) Deutsche Bank Trust Company Americas, as collateral agent for
its own benefit and the benefit of the other Secured Parties thereunder,
(viii) the lenders party thereto, (ix) Deutsche Bank Securities Inc. and
Citigroup Global Markets, Inc., as co-syndication agents, and (x) Credit Suisse
First Boston LLC and General Electric Capital Corporation, as co-documentation
agents.

“Accessions” shall have the meaning given that term in the UCC.

“Account Debtor” shall have the meaning given that term in the UCC and shall
include any Person who is or who may become obligated to any Grantor under, with
respect to or on account of an Account.

“Accounts” shall mean “accounts” as defined in the UCC, and also means a right
to payment of a monetary obligation, whether or not earned by performance,
(a) for property

 

-2-



--------------------------------------------------------------------------------

that has been or is to be sold, leased, licensed, assigned, or otherwise
disposed of, (b) for services rendered or to be rendered, or (c) arising out of
the use of a credit or charge card or information contained on or for use with
the card.

“Agent’s Rights and Remedies” shall have the meaning provided in Section 8.8.

“Blue Sky Laws” shall have the meaning provided in Section 6.1.

“Borrower” shall have the meaning provided in the preliminary statement of this
Agreement.

“Chattel Paper” shall have the meaning given that term in the UCC.

“Collateral” shall mean all of the following personal property of each Grantor
(other than Geoffrey): (a) Accounts, (b) Chattel Paper, (c) Commercial Tort
Claims, (d) Deposit Accounts, (e) Documents, (f) Equipment, (g) General
Intangibles (including Payment Intangibles and Intellectual Property),
(h) Goods, (i) Instruments, (j) Inventory, (k) Investment Property,
(l) Letter-of-Credit Rights, (m) Software, (n) Supporting Obligations,
(o) money, policies and certificates of insurance, deposits, cash or other
property, (p) all books, records, and information relating to any of the
foregoing and/or to the operation of any Grantor’s business, and all rights of
access to such books, records, and information, and all property in which such
books, records, and information are stored, recorded and maintained, (q) all
insurance proceeds, refunds, and premium rebates, including, without limitation,
proceeds of fire and credit insurance, whether any of such proceeds, refunds,
and premium rebates arise out of any of the foregoing ((a) through (p)) or
otherwise, (r) all liens, guaranties, rights, remedies, and privileges
pertaining to any of the foregoing ((a) through (q)), including the right of
stoppage in transit, (s) all other personal property of every kind and nature of
each Grantor, and (t) any of the foregoing whether now owned or now due, or in
which any Grantor has an interest, or hereafter acquired, arising, or to become
due, or in which any Grantor obtains an interest, and all products, Proceeds,
substitutions, and Accessions of or to any of the foregoing; provided, however,
that the Collateral shall not include (a) any rights or property acquired under
a lease, contract, property rights agreement or license, the grant of a security
interest in which shall constitute or result in (i) the abandonment,
invalidation or unenforceability of any right, title or interest of any Grantor
therein or (ii) a breach or termination pursuant to the terms of, or a default
under, any lease, contract, property rights agreement or license (other than to
the extent that any restriction on such assignment would be rendered ineffective
pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor
provision or provisions) of any relevant jurisdiction or any other Applicable
Law or principles of equity), provided that the proceeds therefrom shall not be
excluded from the definition of Collateral to the extent that the assignment of
such proceeds is not prohibited, (b) any governmental permit or franchise that
prohibits Liens on or collateral assignments of such permit or franchise,
(c) any Instrument evidencing indebtedness (defined consistently with such term
as used in the Indentures) of any Domestic Subsidiary, (d) any Security or other
equity interest representing more than 65% of the outstanding voting stock of
any Foreign Subsidiary, (e) any Security or other equity interest representing
any ownership interest in any Domestic Subsidiary, (f) any Security or other
equity interest representing

 

-3-



--------------------------------------------------------------------------------

any ownership interest in TRU of Puerto Rico, Inc., SALTRU Associates JV or
ZT-Winston-Salem Associates, (g) the Designated Account (as defined in the ABL
Credit Agreement) and any and all deposits, cash or other property in such
account and (h) Fixtures.

“Commercial Tort Claim” shall have the meaning given that term in the UCC.

“Control” shall have the meaning given that term in the UCC.

“Credit Agreement” shall have the meaning given that term in the preliminary
statement of this Agreement.

“Credit Party” means (a) the Lenders, (b) the Agents and their respective
Affiliates and branches, (c) the Arrangers, and (d) the successors and, subject
to any limitations contained in the Credit Agreement, assigns of each of the
foregoing.

“Deposit Account” shall have the meaning given that term in the UCC.

“Discharge of ABL Obligations” shall have the meaning given that term in the
Intercreditor Agreement.

“Documents” shall have the meaning given that term in the UCC.

“Domestic Subsidiary” shall mean any Subsidiary of Toys “R” Us-Delaware, Inc.
that is organized under the laws of the United States of America or any state
thereof or the District of Columbia.

“Electronic Chattel Paper” shall have the meaning given that term in the UCC.

“Equipment” shall mean “equipment” as defined in the UCC, and any and all
Accessions or additions thereto or substitutions therefor. The term “Equipment”
shall not include Fixtures.

“Financing Statement” shall have the meaning given that term in the UCC.

“Fixtures” shall have the meaning given that term in the UCC.

“Foreign Subsidiary” shall mean, as to any Grantor, a Subsidiary that is
organized under the laws of any jurisdiction other than the United States of
America or any state thereof or the District of Columbia.

“General Intangibles” shall have the meaning given that term in the UCC, and
shall also include, without limitation, all: Intellectual Property; Payment
Intangibles; rights to payment for credit extended; deposits; amounts due to any
Grantor; credit memoranda in favor of any Grantor; warranty claims; tax refunds
and abatements; insurance refunds and premium rebates; all means and vehicles of
investment or hedging, including, without limitation, options, warrants, and
futures contracts; records; customer lists; telephone numbers; goodwill; causes
of action; judgments; payments under any settlement

 

-4-



--------------------------------------------------------------------------------

or other agreement; literary rights; rights to performance; royalties; license
and/or franchise fees; rights of admission; licenses; franchises; license
agreements, including all rights of any Grantor to enforce same; permits,
certificates of convenience and necessity, and similar rights granted by any
governmental authority; internet addresses and domain names; developmental ideas
and concepts; proprietary processes; blueprints, drawings, designs, diagrams,
plans, reports, and charts; catalogs; technical data; computer software programs
(including the source and object codes therefor), computer records, computer
software, rights of access to computer record service bureaus, service bureau
computer contracts, and computer data; tapes, disks, semi conductors chips and
printouts; user, technical reference, and other manuals and materials;
proposals; cost estimates, and reproductions on paper, or otherwise, of any and
all concepts or ideas, and any matter related to, or connected with, the design,
development, manufacture, sale, marketing, leasing, or use of any or all
property produced, sold, or leased, by or credit extended or services performed,
by any Grantor, whether intended for an individual customer or the general
business of any Grantor, or used or useful in connection with research by any
Grantor; provided, that “General Intangibles” shall not include any indebtedness
(defined consistently with such term as used in the Indentures) of any Domestic
Subsidiary.

“Geoffrey” shall mean Geoffrey, Inc., a Delaware corporation.

“Geoffrey Collateral” shall mean all of the following personal property of
Geoffrey: (a) General Intangibles comprised of Intellectual Property, (b) all
books, records, and information relating to any of the foregoing and all rights
of access to such books, records, and information, and all property in which
such books, records, and information are stored, recorded and maintained,
(c) all liens, guaranties, rights, remedies, and privileges pertaining to any of
the foregoing ((a) through ((b)), and (d) any of the foregoing whether now owned
or now due, or in which Geoffrey has an interest, or hereafter acquired,
arising, or to become due, or in which Geoffrey obtains an interest, and all
products, Proceeds, substitutions, and Accessions of or to any of the foregoing;
provided, however, that (a) the Geoffrey Collateral shall not include any rights
or property acquired under a license, the grant of a security interest in which
shall constitute or result in (i) the abandonment, invalidation or
unenforceability of any right, title or interest of Geoffrey therein or (ii) a
breach or termination pursuant to the terms of, or a default under, any license
(other than to the extent that any restriction on such assignment would be
rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the
UCC (or any successor provision or provisions) of any relevant jurisdiction or
any other Applicable Law or principles of equity), provided that the proceeds
therefrom shall not be excluded from the definition of Geoffrey Collateral to
the extent that the assignment of such proceeds is not prohibited, (b) any
governmental permit or franchise that prohibits Liens on or collateral
assignments of such permit or franchise, (c) any Instrument evidencing
indebtedness (defined consistently with such term as used in the Indentures) of
any Domestic Subsidiary, (d) any Security or other equity interest representing
more than 65% of the outstanding voting stock of any Foreign Subsidiary, (e) any
Security or other equity interest representing any ownership interest in any
Domestic Subsidiary, (f) any Security or other equity interest representing any
ownership interest in TRU of Puerto Rico, Inc., SALTRU Associates JV or
ZT-Winston-Salem Associates and (g) Fixtures.

 

-5-



--------------------------------------------------------------------------------

“Goods” shall have the meaning given that term in the UCC.

“Grantor” shall have the meaning given that term in the preliminary statement of
this Agreement.

“Guarantee” shall have the meaning given that term in the preliminary statement
of this Agreement.

“Indemnitee” shall have the meaning given that term in Section 8.6.

“Instruments” shall have the meaning given that term in the UCC, provided, that
“Instruments” shall not include any Instrument evidencing indebtedness of any
Domestic Subsidiary.

“Intellectual Property” shall mean (a) the Intercompany Licenses and (b) all of
the following owned by any Grantor (including Geoffrey): all (i) patents, patent
applications and patents pending; (ii) trade secret rights; (iii) copyrights and
copyright applications, including mask work rights and derivative works;
(iv) trade names, trademarks, trademark applications, service marks, and service
mark applications; (v) Proprietary Marks and (vi) all other general intangible
property in the nature of intellectual property recognized by the laws of the
United States.

“Intercompany Licenses” shall mean the license agreements described on Exhibit A
hereto between certain of the Grantors and Geoffrey, pursuant to which Geoffrey
has granted to such Grantors licenses of the Proprietary Marks.

“Intercreditor Agreement” shall have the meaning given that term in the Credit
Agreement.

“Inventory” shall have the meaning given that term in the UCC, and shall also
include, without limitation, all (a) Goods which (i) are leased by a Person as
lessor, (ii) are held by a Person for sale or lease or to be furnished under a
contract of service, (iii) are furnished by a Person under a contract of
service, or (iv) consist of raw materials, work in process, or materials used or
consumed in a business; (b) Goods of said description in transit; (c) Goods of
said description which are returned, repossessed or rejected; (d) packaging,
advertising, and shipping materials related to any of the foregoing; (e) all
names, marks, and General Intangibles affixed or to be affixed thereto or
associated therewith; and (f) Documents which represent any of the foregoing.

“Investment Property” shall have the meaning given that term in the UCC;
provided, that, “Investment Property” (a) shall not include any Security
representing more than 65% of the outstanding voting stock of any Foreign
Subsidiary, (b) shall not include any Security representing any ownership
interest in any Domestic Subsidiary and (c) shall not include any Security or
other equity interest representing any ownership interest in TRU of Puerto Rico,
Inc., SALTRU Associates JV and Toys “R” Us (Canada) Ltd.

“Lenders” shall have the meaning provided in the preliminary statement of this
Agreement.

 

-6-



--------------------------------------------------------------------------------

“Letter-of-Credit Right” shall have the meaning given that term in the UCC.

“Liquidation” means the exercise by the Agents of those rights and remedies
accorded to the Agents under the Loan Documents and Applicable Law as a creditor
of the Loan Parties, including (after the occurrence and during the continuation
of an Event of Default) the conduct by the Borrower, acting with the consent of
the Administrative Agent, of any public, private or “Going-Out-Of-Business Sale”
or other disposition of Collateral for the purpose of liquidating the
Collateral. Derivations of the word “Liquidation” (such as “Liquidate”) are used
with like meaning in this Agreement.

“Obligations” shall mean collectively, the “Secured Obligations” (as defined in
the Credit Agreement).

“Payment Intangible” shall have the meaning given that term in the UCC.

“Perfection Certificate” shall mean a certificate substantially in the form of
Annex 1 hereto, dated the date hereof, completed and supplemented with the
schedules and attachments contemplated thereby, and duly executed by a
Responsible Officer of each of the Grantors.

“Proceeds” shall include, without limitation, “Proceeds” as defined in the UCC
and each type of property described in the definition of Collateral.

“Proprietary Marks” shall mean any and all United States trademarks (including
any copyrights that exist in such trademarks, but excluding all other
copyrights), service marks, trade names, corporate names, company names,
business names, fictitious business names, trade dress, trade styles, designs,
logos and other source or business identifiers, whether registered or
unregistered, which are owned or licensed, now or in the future, by Geoffrey,
including, but not limited to, as of the date hereof, the United States
Proprietary Marks set forth on Exhibit B annexed hereto.

“Securities Act” shall have the meaning provided in Section 6.1.

“Security” shall have the meaning given that term in the UCC.

“Security Interest” shall have the meaning provided in Section 2.1.

“Software” shall have the meaning given that term in the UCC.

“Supporting Obligation” shall have the meaning given that term in the UCC .

SECTION 1.3. Rules of Interpretation. The rules of interpretation specified in
Section 1.02 of the Credit Agreement shall be applicable to this Agreement.

 

-7-



--------------------------------------------------------------------------------

ARTICLE II.

Security Interest

SECTION 2.1. Security Interest. As security for the payment or performance, as
the case may be, in full of their respective Obligations, (a) Geoffrey hereby
grants to the Administrative Agent, its successors and assigns, for the benefit
of the Secured Parties, a first priority security interest in all of Geoffrey’s
right, title and interest in, to and under the Geoffrey Collateral and (b) each
other Grantor hereby grants to the Administrative Agent, its successors and
assigns, for the benefit of the Secured Parties, a second priority security
interest in all of such Grantor’s right, title and interest in, to and under the
Collateral, in each case wherever located, whether now owned or hereafter
acquired or arising (the “Security Interest”); provided that the security
interest granted to the Administrative Agent in, to and under Intercompany
Licenses shall be limited to the non-exclusive right to use the Proprietary
Marks in exercising the Agent’s Rights and Remedies in connection with a
Liquidation. Without limiting the foregoing, each Grantor hereby designates the
Administrative Agent as such Grantor’s true and lawful attorney, exercisable by
the Administrative Agent whether or not an Event of Default exists, with full
power of substitution, at the Administrative Agent’s option, to file one or more
Financing Statements, continuation statements, or to sign other documents for
the purpose of perfecting, confirming or continuing the Security Interest
granted by each Grantor, without the signature of any Grantor (each Grantor
hereby appointing the Administrative Agent as such Person’s attorney to sign
such Person’s name to any such instrument or document, whether or not an Event
of Default exists), and naming any Grantor or the Grantors as debtors and the
Administrative Agent as secured party.

SECTION 2.2. No Assumption of Liability. The Security Interest is granted as
security only and shall not subject the Administrative Agent or any other
Secured Party to, or in any way alter or modify, any obligation or liability of,
any Grantor with respect to or arising out of the Collateral or the Geoffrey
Collateral.

ARTICLE III.

Representations and Warranties

The Grantors jointly and severally represent and warrant to the Administrative
Agent and the Secured Parties that:

SECTION 3.1. Filings. The Perfection Certificate has been duly prepared,
completed and executed, and the information set forth therein is correct and
complete in all material respects as of the date hereof. UCC Financing
Statements or other appropriate filings, recordings or registrations containing
a description of the Collateral and the Geoffrey Collateral (including, without
limitation, the UCC Financing Statements identified on Schedule 3.2 hereto) have
been or will be timely filed in each United States governmental, municipal or
other office as is necessary to publish notice of and protect the validity of
and to establish a legal, valid and perfected security interest in favor of the
Administrative Agent (for the benefit of the Secured Parties) in respect of all
Collateral and all Geoffrey Collateral in which the Security Interest may be
perfected by filing, recording or registration in the United States (or any
political subdivision

 

-8-



--------------------------------------------------------------------------------

thereof) and no further or subsequent filing, refiling, recording, rerecording,
registration or reregistration is necessary in any such jurisdiction, except as
provided under Applicable Law with respect to the filing of continuation
statements or as a result of any change in a Grantor’s name or jurisdiction of
incorporation or formation or under any other circumstances under which,
pursuant to the UCC, filings previously made have become misleading or
ineffective in whole or in part.

SECTION 3.2. Validity and Priority of Security Interest. The Security Interest
constitutes (a) a legal and valid security interest in all of the Collateral and
all of the Geoffrey Collateral securing the payment and performance of the
Secured Obligations, (b) subject to the filings described on Schedule 3.2 or
other requisite filings or registrations described in Section 3.2, a perfected
security interest in all of the Collateral and the Geoffrey Collateral (in each
case to the extent perfection in such collateral and can be accomplished by such
filing) and (c) subject to the obtaining of Control, a perfected security
interest in all of the Collateral and all of the Geoffrey Collateral (in each
case to the extent perfection in such collateral can be accomplished by Control
and perfection of the Security Interest in such collateral is required by the
terms hereof). The Security Interest is and shall be prior to any other Lien on
any of the Collateral, subject only to (i) with respect to ABL Collateral only,
Liens securing the obligations of the Grantors with respect to the ABL Credit
Agreement, and (ii) Permitted Liens having priority by operation of Applicable
Law. The Security Interest is and shall be prior to any other Lien on any of the
Geoffrey Collateral, subject only to Permitted Liens having priority by
operation of Applicable Law.

SECTION 3.3. Absence of Other Liens. The Collateral and the Geoffrey Collateral
is owned by the Grantors free and clear of any Lien, except for (i) Permitted
Liens or (ii) Liens for which termination statements have been delivered to the
Administrative Agent. Except as provided in the Loan Documents, the Grantors
have not filed or consented to the filing of (a) any Financing Statement or
analogous document under the UCC or any other Applicable Law covering any
Collateral or any Geoffrey Collateral, or (b) any assignment in which any
Grantor assigns any Collateral, any Geoffrey Collateral or any security
agreement or similar instrument covering any Collateral or any Geoffrey
Collateral with any foreign governmental, municipal or other office, which
Financing Statement or analogous document, assignment, security agreement or
similar instrument is still in effect, except, in each case, for Permitted
Liens.

SECTION 3.4. Bailees, Warehousemen, Etc. Schedule 3.4 hereto sets forth a list,
as of the Closing Date, of each bailee, warehouseman and other third party in
possession or control of any Inventory of any Loan Party and specifies as to
each bailee, warehouseman or other third party whether the value of the
Inventory, at Cost (as defined in the ABL Credit Agreement), possessed or
controlled by such bailee, warehouse-man or other third party exceeds
$20,000,000.

SECTION 3.5. Consignments. No Grantor has, and none shall have, possession of
any property on consignment from any consignor having a value greater than
$10,000,000 unless a lien waiver or other agreement in favor of the
Administrative Agent reasonably satisfactory to the Administrative Agent is
delivered to the Administrative Agent by such consignor.

SECTION 3.6. Intercompany Licenses. The Intercompany Licenses have not been
terminated and, to each Grantor’s knowledge, no breach, default or other
circumstances exist in

 

-9-



--------------------------------------------------------------------------------

respect thereof which would reasonably likely materially impair or restrict the
ability of the Administrative Agent to utilize the Proprietary Marks in
exercising the Agent’s Rights and Remedies in connection with any Liquidation.

SECTION 3.7. Commercial Tort Claims. Except as set forth on Schedule 3.7 hereof,
as of the Closing Date, no Grantor owns any rights in, to or under any
Commercial Tort Claim having a value in excess of $1,000,000.

ARTICLE IV.

Covenants

The Grantors jointly and severally covenant and agree with the Administrative
Agent and the Secured Parties as follows:

SECTION 4.1. Change of Name; Location of Collateral; Records; Place of Business.

(a) Each Grantor agrees to furnish to the Administrative Agent prompt written
notice of any change in: (i) any Loan Party’s name; (ii) the location of any
Loan Party’s chief executive office or, its principal place of business;
(iii) any Loan Party’s organizational legal entity designation or jurisdiction
of incorporation or formation; (iv) any Loan Party’s Federal Taxpayer
Identification Number or organizational identification number assigned to it by
its jurisdiction of incorporation or formation; or (v) the acquisition by any
Grantor of any material property for which additional filings or recordings are
necessary to perfect and maintain the Administrative Agent’s Security Interest
therein (to the extent perfection of the Security Interest in such property is
required by the terms hereof). Each Grantor agrees not to effect or permit any
change referred to in the preceding sentence unless all filings have been made
under the UCC or other Applicable Law that are required in order for the
Administrative Agent to continue at all times following such change to have a
valid, legal and perfected (to the extent perfection of the Security Interest in
such property is required by the terms hereof), a first priority security
interest in all of the Geoffrey Collateral (subject only to Permitted Liens
having priority by operation of Applicable Law) and a second priority security
interest in all of the Collateral (subject only to (i) with respect to the ABL
Collateral only, Liens securing the obligations of the Grantors with respect to
the ABL Credit Agreement, and (ii) Permitted Liens having priority by operation
of Applicable Law) for its benefit and the benefit of the other Secured Parties.

(b) Each Grantor agrees to maintain, at its own cost and expense, such complete
and accurate records with respect to the Collateral and the Geoffrey Collateral
owned by it as is consistent with its current practices or in accordance with
such prudent and standard practices used in industries that are the same as, or
similar to, those in which such Grantor is engaged, but in any event to include
materially complete accounting records indicating all payments and proceeds
received with respect to any part of the Collateral or the Geoffrey Collateral,
and, at such time or times as the Administrative Agent may reasonably request in
writing, promptly to prepare and deliver to the Administrative Agent a duly
certified schedule or schedules in form and detail reasonably satisfactory to
the Administrative Agent showing the identity, amount and location of any and
all Collateral and Geoffrey Collateral.

 

-10-



--------------------------------------------------------------------------------

SECTION 4.2. Protection of Security. Each Grantor shall, at its own cost and
expense, take any and all actions reasonably necessary to defend the Security
Interest of the Administrative Agent in the Collateral and the Geoffrey
Collateral against any Lien (other than Permitted Liens) and the priority
thereof (except for Permitted Liens having priority by operation of Applicable
Law).

SECTION 4.3. Further Assurances. Each Grantor agrees, at its own expense, to
execute, acknowledge, deliver and cause to be duly filed all such further
documents, financing statements, agreements and instruments and take all such
further actions as the Administrative Agent may from time to time reasonably
request to better assure, preserve, protect and perfect the Security Interest
and the rights and remedies created or intended to be created hereby or the
validity or priority of such Security Interest, including the payment of any
fees and taxes required in connection with the execution and delivery of this
Agreement, the granting of the Security Interest and the filing of any Financing
Statements or other documents in connection herewith or therewith. Without
limiting the foregoing, each Grantor, at its own expense, shall execute,
acknowledge, deliver and cause to be duly filed all such further documents,
financing statements, agreements and instruments and take all such further
actions as the Administrative Agent may from time to time reasonably request to
perfect the Administrative Agent’s Security Interest in all Accounts, Inventory,
Deposit Accounts, and the proceeds therefrom (including causing the
Administrative Agent to have Control of any such Collateral or such Geoffrey
Collateral to the extent perfection in such Collateral or such Geoffrey
Collateral can be accomplished by Control to the extent required hereunder). If
any amount payable under or in connection with any of the Collateral or the
Geoffrey Collateral shall be or become evidenced by any promissory note or other
instrument with an individual face value in excess of $1,000,000, such note or
instrument shall be promptly pledged to the Administrative Agent and delivered
to the Administrative Agent, duly endorsed in a manner satisfactory to the
Administrative Agent.

SECTION 4.4. Taxes; Encumbrances. At its option, the Administrative Agent may
discharge past due taxes, assessments, charges, fees, Liens, security interests
or other encumbrances at any time levied or placed on the Collateral or the
Geoffrey Collateral (other than Permitted Liens), and may take any other action
which the Administrative Agent may reasonably deem necessary or desirable to
repair, maintain or preserve any of the Collateral or any of the Geoffrey
Collateral to the extent any Grantor fails to do so as required by the Credit
Agreement or this Agreement, and each Grantor jointly and severally agrees to
reimburse the Administrative Agent for any payment made or any reasonable
out-of-pocket expense incurred by the Administrative Agent pursuant to the
foregoing authorization within fifteen (15) Business Days after receipt of an
invoice therefore setting forth such payments or expenses in reasonable detail;
provided, however, that nothing in this Section 4.4 shall be interpreted as
excusing any Grantor from the performance of, or imposing any obligation on the
Administrative Agent or any Secured Party to cure or perform, any covenants or
other promises of any Grantor with respect to taxes, assessments, charges, fees,
Liens, security interests or other encumbrances and maintenance as set forth
herein or in the other Loan Documents; and provided, further, that the making of
any such payments or the taking of any such action by the Administrative Agent
shall not be deemed to constitute a waiver of any Default or Event of Default
arising from any Grantor’s failure to have made such payments or taken such
action.

 

-11-



--------------------------------------------------------------------------------

SECTION 4.5. Assignment of Security Interest.

(a) If at any time any Grantor shall take a security interest in any property of
an Account Debtor or any other Person to secure payment and performance of an
Account, such Grantor shall promptly assign such security interest to the
Administrative Agent. Such assignment need not be filed of public record unless
necessary to continue the perfected status of the security interest against
creditors of, and transferees from, the Account Debtor or other Person granting
the security interest.

(b) To the extent that any Grantor is a beneficiary under any written letter of
credit now or hereafter issued in favor of such Grantor having a face amount in
excess of $1,000,000, such Grantor shall deliver such letter of credit to the
Administrative Agent. The Administrative Agent shall from time to time, at the
request and expense of such Grantor, promptly make such arrangements with such
Grantor as are in the Administrative Agent’s reasonable judgment necessary and
appropriate so that such Grantor may make any drawing to which such Grantor is
entitled under such letter of credit, without impairment of the Administrative
Agent’s perfected security interest in such Grantor’s rights to proceeds of such
letter of credit or in the actual proceeds of such drawing. At the
Administrative Agent’s request, such Grantor shall, for any such letter of
credit now or hereafter issued in favor of such Grantor as beneficiary, execute
and deliver to the issuer and any confirmer of such letter of credit an
assignment of proceeds form, in favor of the Administrative Agent and reasonably
satisfactory to the Administrative Agent and such issuer or (as the case may be)
such confirmer, requiring, after the occurrence of an Event of Default, the
proceeds of any drawing under such letter of credit to be paid directly to the
Administrative Agent.

SECTION 4.6. Continuing Obligations of the Grantors. Each Grantor hereby
acknowledges and agrees that the Administrative Agent shall have no obligation
or duty to perform any obligation of any Grantor under the contracts, agreements
or instruments constituting or relating to the Collateral or the Geoffrey
Collateral (including, without limitation, the Intercompany Licenses and the
payment of royalties thereunder) and that each Grantor shall at all times remain
solely and exclusively liable to observe and perform all the conditions and
obligations to be observed and performed by it under each contract, agreement or
instrument constituting or relating to the Collateral and/or the Geoffrey
Collateral (including, without limitation, the Intercompany Licenses and the
payment of royalties thereunder).

SECTION 4.7. Use and Disposition of Collateral and/or Geoffrey Collateral. None
of the Grantors shall make or permit to be made any collateral assignment,
pledge or hypothecation of the Collateral, the Geoffrey Collateral or shall
grant any other Lien in respect of the Collateral or the Geoffrey Collateral or
shall grant Control (for purposes of security) of any Collateral or the Geoffrey
Collateral to any Person, except for Permitted Liens. Except for Asset Sales
expressly permitted in the Credit Agreement, none of the Grantors shall make or
permit to be made any sale or transfer of the Collateral and/or the Geoffrey
Collateral, and, except as expressly permitted in the Credit Agreement with
respect to Eligible In-Transit Inventory (as defined in the ABL Credit
Agreement) and Eligible Letter of Credit Inventory (as defined in the ABL Credit
Agreement), each Grantor shall remain at all times in possession of the
Collateral and/or the Geoffrey Collateral, owned by it. The Grantors shall not
permit any expiration, termination, modification, amendment or waiver of any
Intercompany License that would reasonably likely materially impair or restrict
the ability of the Administrative Agent to utilize

 

-12-



--------------------------------------------------------------------------------

the Proprietary Marks in exercising the Agent’s Rights and Remedies in
connection with any Liquidation.

SECTION 4.8. Limitation on Modification of Accounts. None of the Grantors will,
without the Administrative Agent’s prior written consent, grant any extension of
the time of payment of any of the Accounts, compromise, compound or settle the
same for less than the full amount thereof, release, wholly or partly, any
Person liable for the payment thereof or allow any credit or discount whatsoever
thereon, other than extensions, releases, credits, discounts, compromises or
settlements granted or made in the ordinary course of business and consistent
with its current practices or in accordance with such prudent business practices
as determined by the Responsible Officers of the Loan Parties acting reasonably
in their business judgment.

SECTION 4.9. Insurance.

(a) The Grantors shall maintain insurance on the Collateral and the Geoffrey
Collateral as required by Section 6.06 of the Credit Agreement, which insurance
shall include the endorsements and provisions required by Section 6.06 of the
Credit Agreement.

(b) Each Grantor hereby irrevocably makes, constitutes and appoints the
Administrative Agent (and all officers, employees or agents designated by the
Administrative Agent) as such Grantor’s true and lawful agent and
attorney-in-fact, exercisable only after the occurrence and during the
continuance of an Event of Default, for the purpose of making, settling and
adjusting claims in respect of Collateral and the Geoffrey Collateral under
policies of insurance, endorsing the name of such Grantor on any check, draft,
instrument or other item of payment for the proceeds of such policies of
insurance and for making all determinations and decisions with respect thereto.
In the event that any Grantor at any time or times shall fail to obtain or
maintain any of the policies of insurance required hereby or to pay any premium
in whole or part relating thereto, the Administrative Agent may, without waiving
or releasing any obligation or liability of the Grantors hereunder or any
Default or Event of Default, in its sole discretion, obtain and maintain such
policies of insurance and pay such premium and take any other actions with
respect thereto as the Administrative Agent deems reasonably advisable. All sums
reasonably disbursed by the Administrative Agent in connection with this
Section 4.9, including reasonable attorneys’ fees, court costs, out-of-pocket
expenses and other charges relating thereto, shall be payable, upon demand, by
the Grantors to the Administrative Agent and shall be additional Secured
Obligations secured hereby.

SECTION 4.10. Commercial Tort Claims. If any Grantor shall at any time acquire a
Commercial Tort Claim having a value in excess of $1,000,000, such Grantor shall
promptly notify the Administrative Agent in writing of the details thereof and
the Grantors shall take such actions as the Administrative Agent shall
reasonably request in order to grant to the Administrative Agent, for the
benefit of the Secured Parties, a perfected and first priority security interest
therein and in the Proceeds thereof.

SECTION 4.11. Legend. At the request of the Administrative Agent, each Grantor
shall legend, in form and manner reasonably satisfactory to the Administrative
Agent, its Accounts and its books, records and documents evidencing or
pertaining thereto with an appropriate reference to the fact that such Accounts
have been assigned to the Administrative

 

-13-



--------------------------------------------------------------------------------

Agent for the benefit of the Secured Parties and that the Administrative Agent
has a security interest therein.

SECTION 4.12. Notices and Reports Pertaining to Intercompany Licenses. In
addition to any other notice or reporting requirement imposed on the Grantors
under this Agreement and the Credit Agreement, the Grantors will promptly notify
the Administrative Agent of any breach, default or other circumstance in respect
of any Intercompany License which would reasonably likely materially impair or
restrict the ability of the Administrative Agent to utilize the Proprietary
Marks in exercising the Agent’s Rights and Remedies in connection with any
Liquidation.

ARTICLE V.

Collections

SECTION 5.1. Deposit Accounts. Subject to the terms of the Intercreditor
Agreement, until the occurrence of the Discharge of ABL Obligations, the
Grantors acknowledge and agree that the ABL Agent has expressly agreed to act as
agent for the benefit of the Administrative Agent and the Secured Parties under
each control agreement or blocked account agreement with respect to any Deposit
Accounts and Securities Accounts of a Grantor. Following the Discharge of ABL
Obligations, the Grantors shall cause the Administrative Agent to have Control
over each Deposit Account and Securities Accounts of a Grantor (other than the
Designated Account).

SECTION 5.2. Power of Attorney. Each Grantor irrevocably makes, constitutes and
appoints the Administrative Agent (and all officers, employees or agents
designated by the Administrative Agent) as such Grantor’s true and lawful agent
and attorney-in-fact, and in such capacity the Administrative Agent shall have
the right, with power of substitution for each Grantor and in each Grantor’s
name or otherwise, for the use and benefit of the Administrative Agent and the
Secured Parties, (a) at any time, whether or not a Default or Event of Default
has occurred, to take actions required to be taken by the Grantors under
Section 2.1 of this Agreement, (b) upon the occurrence and during the
continuance of an Event of Default or as otherwise permitted under the Credit
Agreement, (i) to take actions required to be taken by the Grantors under
Section 5.1 of this Agreement, (ii) to receive, endorse, assign and/or deliver
any and all notes, acceptances, checks, drafts, money orders or other evidences
of payment relating to the Collateral and/or the Geoffrey Collateral or any part
thereof, (iii) to demand, collect, receive payment of, give receipt for and give
discharges and releases of all or any of the Collateral and/or any of the
Geoffrey Collateral; (iv) to sign the name of any Grantor on any invoices,
schedules of Collateral, freight or express receipts, or bills of lading storage
receipts, warehouse receipts or other documents of title relating to any of the
Collateral and/or the Geoffrey Collateral; (v) to sign the name of any Grantor
on any notice to such Grantor’s Account Debtors; (vi) to sign the name of any
Grantor on any proof of claim in bankruptcy against Account Debtors, and on
notices of lien, claims of mechanic’s liens, or assignments or releases of
mechanic’s liens securing the Accounts; (vii) to sign change of address forms to
change the address to which each Grantor’s mail is to be sent to such address as
the Administrative Agent shall designate; (viii) to receive and open each
Grantor’s mail, remove any Proceeds of Collateral and/or Geoffrey Collateral
therefrom and turn over the balance of such mail either to

 

-14-



--------------------------------------------------------------------------------

the Borrower or to any trustee in bankruptcy or receiver of a Grantor, or other
legal representative of a Grantor whom the Administrative Agent reasonably
determines to be the appropriate person to whom to so turn over such mail;
(ix) to commence and prosecute any and all suits, actions or proceedings at law
or in equity in any court of competent jurisdiction to collect or otherwise
realize on all or any of the Collateral or the Geoffrey Collateral to enforce
any rights in respect of any Collateral and/or any Geoffrey Collateral; (x) to
settle, compromise, compound, adjust or defend any actions, suits or proceedings
relating to all or any of the Collateral and/or any Geoffrey Collateral; (xi) to
take all such action as may be reasonably necessary to obtain the payment of any
letter of credit and/or banker’s acceptance of which any Grantor is a
beneficiary; (xii) to repair, manufacture, assemble, complete, package, deliver,
alter or supply goods, if any, necessary to fulfill in whole or in part the
purchase order of any customer of any Grantor; (xiii) to use, license or
transfer any or all General Intangibles of any Grantor; and (xiv) to use, sell,
assign, transfer, pledge, make any agreement with respect to or otherwise deal
with all or any of the Collateral and/or any Geoffrey Collateral, and to do all
other acts and things reasonably necessary to carry out the purposes of this
Agreement, as fully and completely as though the Administrative Agent was the
absolute owner of the Collateral and/or the Geoffrey Collateral for all
purposes; provided, however, that nothing herein contained shall be construed as
requiring or obligating the Administrative Agent or any other Secured Party to
make any inquiry as to the nature or sufficiency of any payment received by the
Administrative Agent or any other Secured Party, or to present or file any claim
or notice. It is understood and agreed that the appointment of the
Administrative Agent as the agent and attorney-in-fact of the Grantors for the
purposes set forth above is coupled with an interest and is irrevocable. The
appointment of the Administrative Agent as the agent and attorney-in-fact of the
Grantors for the purposes set forth above shall terminate when (a) the
Commitments have expired or been terminated and (b) the principal of and
interest on each Loan and all fees and other Secured Obligations (which for
purposes of this clause shall include the obligations in respect of Hedging
Agreements only if the Secured Obligations (as defined in the Credit Agreement)
have been accelerated and Liquidation has commenced and then only to the extent
then due and payable) (other than contingent indemnity obligations with respect
to then unasserted claims) shall have been paid in full).

SECTION 5.3. No Obligation to Act. The Administrative Agent shall not be
obligated to do any of the acts or to exercise any of the powers authorized by
Section 5.2, but if the Administrative Agent elects to do any such act or to
exercise any of such powers, it shall not be accountable for more than it
actually receives as a result of such exercise of power, and shall not be
responsible to any Grantor for any act or omission to act except for any act or
omission to act as to which there is a determination by a court of competent
jurisdiction or another independent tribunal having jurisdiction that (i) the
subject act or omission to act by the Administrative Agent or any Affiliate of
the Administrative Agent or any officer, director, employee, advisor or agent of
the Administrative Agent or such Affiliate constituted gross negligence, was in
bad faith, or constituted willful misconduct or (ii) constituted a breach by the
Administrative Agent or any Affiliate of the Administrative Agent or any
officer, director, employee, advisor or agent of the Administrative Agent or
such Affiliate of its obligations to such Grantor. The provisions of Section 5.2
shall in no event relieve any Grantor of any of its obligations hereunder or
under any other Loan Document with respect to the Collateral and/or the Geoffrey
Collateral or any part thereof or impose any obligation on the Administrative
Agent or any other Secured Party to proceed in any particular manner with
respect to the Collateral

 

-15-



--------------------------------------------------------------------------------

and/or the Geoffrey Collateral or any part thereof, or in any way limit the
exercise by the Administrative Agent or any other Secured Party of any other or
further right which it may have on the date of this Agreement or hereafter,
whether hereunder, under any other Loan Document, by law or otherwise.

ARTICLE VI.

Remedies

SECTION 6.1. Remedies upon Default. Upon the occurrence and during the
continuance of an Event of Default, it is agreed that the Administrative Agent
shall have in any jurisdiction in which enforcement hereof is sought, in
addition to all other rights and remedies, the rights and remedies of a secured
party under the UCC or other Applicable Law. The Agent’s Rights and Remedies
shall include, without limitation, the right to take any of or all of the
following actions at the same or different times as directed by the
Administrative Agent or the Required Lenders:

(a) With respect to any Collateral and/or any Geoffrey Collateral consisting of
Accounts, General Intangibles (including Payment Intangibles and Intellectual
Property), Letter-of-Credit Rights, Instruments, Chattel Paper, Documents, and
Investment Property, the Administrative Agent may collect the Collateral and/or
the Geoffrey Collateral with or without the taking of possession of any of the
Collateral and/or the Geoffrey Collateral.

(b) With respect to any Collateral and/or any Geoffrey Collateral consisting of
Accounts, the Administrative Agent may (i) demand, collect and receive any
amounts relating thereto, as the Administrative Agent may determine;
(ii) commence and prosecute any actions in any court for the purposes of
collecting any such Accounts and enforcing any other rights in respect thereof;
(iii) defend, settle or compromise any action brought and, in connection
therewith, give such discharges or releases as the Administrative Agent may
reasonably deem appropriate; (iv) without limiting the rights of the
Administrative Agent set forth in Section 5.2 hereof, receive, open and dispose
of mail addressed to any Grantor and endorse checks, notes, drafts, acceptances,
money orders, bills of lading, warehouse receipts or other instruments or
documents evidencing payment, shipment or storage of the goods giving rise to
such Accounts or securing or relating to such Accounts, on behalf of and in the
name of such Grantor; and (v) sell, assign, transfer, make any agreement in
respect of, or otherwise deal with or exercise rights in respect of, any such
Accounts or the goods or services which have given rise thereto, as fully and
completely as though the Administrative Agent was the absolute owner thereof for
all purposes.

(c) With respect to any Collateral consisting of Investment Property, the
Administrative Agent may (i) exercise all rights of any Grantor with respect
thereto, including without limitation, the right to exercise all voting and
corporate rights at any meeting of the shareholders of the issuer of any
Investment Property and to exercise any and all rights of conversion, exchange,
subscription or any other rights, privileges or options pertaining to any
Investment Property as if the Administrative Agent was the absolute owner

 

-16-



--------------------------------------------------------------------------------

thereof, including the right to exchange, at its discretion, any and all of any
Investment Property upon the merger, consolidation, reorganization,
recapitalization or other readjustment of the issuer thereof, all without
liability except to account for property actually received as provided in
Section 5.3 hereof; (ii) transfer such Collateral at any time to itself, or to
its nominee, and receive the income thereon and hold the same as Collateral
hereunder or apply it to the Secured Obligations; and (iii) demand, sue for,
collect or make any compromise or settlement it deems desirable. The Grantors
recognize that (a) the Administrative Agent may be unable to effect a public
sale of all or a part of the Investment Property by reason of certain
prohibitions contained in the Securities Act of 1933, 15 U.S.C. § 77, (as
amended and in effect, the “Securities Act”) or the Securities laws of various
states (the “Blue Sky Laws”), but may be compelled to resort to one or more
private sales to a restricted group of purchasers who will be obliged to agree,
among other things, to acquire the Investment Property for their own account,
for investment and not with a view to the distribution or resale thereof,
(b) that private sales so made may be at prices and upon other terms less
favorable to the seller than if the Investment Property were sold at public
sales, (c) that neither the Administrative Agent nor any Secured Party has any
obligation to delay sale of any of the Investment Property for the period of
time necessary to permit the Investment Property to be registered for public
sale under the Securities Act or the Blue Sky Laws, and (d) that private sales
made under the foregoing circumstances shall be deemed to have been made in a
commercially reasonable manner. Notwithstanding anything herein to the contrary,
no Grantor shall be required to register, or cause the registration of, any
Investment Property under the Securities Act or any or Blue Sky Laws.

(d) With respect to any Collateral consisting of Inventory, Goods, and
Equipment, the Administrative Agent may conduct one or more going out of
business sales, in the Administrative Agent’s own right or by one or more agents
and contractors. Such sale(s) may be conducted upon any premises owned, leased,
or occupied by any Grantor. The Administrative Agent and any such agent or
contractor, in conjunction with any such sale, may augment the Inventory with
other goods (all of which other goods shall remain the sole property of the
Administrative Agent or such agent or contractor). Any amounts realized from the
sale of such goods which constitute augmentations to the Inventory (net of an
allocable share of the costs and expenses incurred in their disposition) shall
be the sole property of the Administrative Agent or such agent or contractor and
neither any Grantor nor any Person claiming under or in right of any Grantor
shall have any interest therein. Each purchaser at any such going out of
business sale shall hold the property sold absolutely, free from any claim or
right on the part of any Grantor.

(e) With respect to any Proprietary Marks, the Administrative Agent may exercise
all of the rights granted to the Grantors under the Intercompany Licenses (for
the limited purpose of allowing the Administrative Agent to utilize the
Proprietary Marks in exercising the Agent’s Rights and Remedies in connection
with any Liquidation of any Grantor’s Inventory or other Collateral).

(f) With or without legal process and with or without prior notice or demand for
performance, the Administrative Agent may enter upon, occupy, and use any
premises owned or occupied by each Grantor, and may exclude the Grantors from
such premises

 

-17-



--------------------------------------------------------------------------------

or portion thereof as may have been so entered upon, occupied, or used by the
Administrative Agent to the extent the Administrative Agent deems such exclusion
reasonably necessary to preserve and protect the Collateral and/or the Geoffrey
Collateral. The Administrative Agent shall not be required to remove any of the
Collateral from any such premises upon the Administrative Agent’s taking
possession thereof, and may render any Collateral and/or Geoffrey Collateral
unusable to the Grantors. In no event shall the Administrative Agent be liable
to any Grantor for use or occupancy by the Administrative Agent of any premises
pursuant to this Section 6.1, nor for any royalties or any other amounts due
under, or any other obligations in respect of, the Intercompany Licenses, nor
for any charge (such as wages for the Grantors’ employees and utilities)
incurred in connection with the Administrative Agent’s exercise of the Agents’
Rights and Remedies.

(g) The Administrative Agent may require any Grantor to assemble the Collateral
and make it available to the Administrative Agent at the Grantor’s sole risk and
expense at a place or places which are reasonably convenient to both the
Administrative Agent and such Grantor.

(h) Each Grantor agrees that the Administrative Agent shall have the right,
subject to Applicable Law, to sell or otherwise dispose of all or any part of
the Collateral and/or the Geoffrey Collateral, at public or private sale, for
cash, upon credit or for future delivery as the Administrative Agent shall deem
appropriate. Each purchaser at any such sale shall hold the property sold
absolutely, free from any claim or right on the part of any Grantor.

(i) Unless the Collateral and/or Geoffrey Collateral is perishable or threatens
to decline speedily in value, or is of a type customarily sold on a recognized
market (in which event the Administrative Agent shall provide the Grantors such
notice as may be practicable under the circumstances), the Administrative Agent
shall give the Grantors at least ten (10) days’ prior written notice, by
authenticated record, of the date, time and place of any proposed public sale,
and of the date after which any private sale or other disposition of the
Collateral and/or Geoffrey Collateral may be made. Each Grantor agrees that such
written notice shall satisfy all requirements for notice to that Grantor which
are imposed under the UCC or other Applicable Law with respect to the exercise
of the Agent’s Rights and Remedies upon default. The Administrative Agent shall
not be obligated to make any sale or other disposition of any Collateral and/or
Geoffrey Collateral if it shall determine not to do so, regardless of the fact
that notice of sale or other disposition of such Collateral and/or such Geoffrey
Collateral shall have been given. The Administrative Agent may, without notice
or publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned.

(j) Any public sale shall be held at such time or times within ordinary business
hours and at such place or places as the Administrative Agent may fix and state
in the notice of such sale. At any sale or other disposition, the Collateral
and/or the Geof-frey Collateral, or portion thereof, to be sold may be sold in
one lot as an entirety or in separate parcels, as the Administrative Agent may
(in its sole and absolute discretion)

 

-18-



--------------------------------------------------------------------------------

determine. If any of the Collateral and/or the Geoffrey Collateral is sold,
leased, or otherwise disposed of by the Administrative Agent on credit, the
Secured Obligations shall not be deemed to have been reduced as a result thereof
unless and until payment is received thereon by the Administrative Agent.

(k) At any public (or, to the extent permitted by Applicable Law, private) sale
made pursuant to this Section 6.1, the Administrative Agent or any other Secured
Party may bid for or purchase, free (to the extent permitted by Applicable Law)
from any right of redemption, stay, valuation or appraisal on the part of any
Grantor, the Collateral, the Geoffrey Collateral or any part thereof offered for
sale and may make payment on account thereof by using any claim then due and
payable to the Administrative Agent or such other Secured Party from any Grantor
on account of the Secured Obligations as a credit against the purchase price,
and the Administrative Agent or such other Secured Party may, upon compliance
with the terms of sale, hold, retain and dispose of such property without
further accountability to any Grantor therefor.

(l) For purposes hereof, a written agreement to purchase the Collateral, the
Geoffrey Collateral or any portion thereof shall be treated as a sale thereof.
The Administrative Agent shall be free to carry out such sale pursuant to such
agreement and no Grantor shall be entitled to the return of the Collateral, the
Geoffrey Collateral or any portion thereof subject thereto, notwithstanding the
fact that after the Administrative Agent shall have entered into such an
agreement all Events of Default shall have been remedied and the Secured
Obligations paid in full.

(m) As an alternative to exercising the power of sale herein conferred upon it,
the Administrative Agent may proceed by a suit or suits at law or in equity to
foreclose upon the Collateral and/or the Geoffrey Collateral and to sell the
Collateral and/or the Geoffrey Collateral or any portion thereof pursuant to a
judgment or decree of a court or courts having competent jurisdiction or
pursuant to a proceeding by a court-appointed receiver.

(n) To the extent permitted by Applicable Law, each Grantor hereby waives all
rights of redemption, stay, valuation and appraisal which such Grantor now has
or may at any time in the future have under any rule of law or statute now
existing or hereafter enacted.

(o) In the case of any receivership, insolvency, bankruptcy, reorganization,
arrangement, adjustment, composition or other proceedings affecting the Borrower
or the creditors or property of the Borrower, the Administrative Agent and
Secured Parties, to the extent permitted by Applicable Law, shall be entitled to
file such proofs of claim and other documents as may be necessary or advisable
in order to have the claims of the Administrative Agent and the other Secured
Parties allowed in such proceedings for the entire amount of the Secured
Obligations at the date of the institution of such proceedings and for any
additional portion of the Secured Obligations accruing after such date.

Notwithstanding the foregoing to the contrary, prior to the occurrence of an
Event of Default pursuant to Section 8.01(a) of the Credit Agreement, the
Agent’s exercise of any Rights and

 

-19-



--------------------------------------------------------------------------------

Remedies in respect of the Geoffrey Collateral shall be subject to the rights of
any third party under any international license and/or franchise agreements as
in effect on such date.

SECTION 6.2. Application of Proceeds. After the occurrence and during the
continuance of any Event of Default and acceleration of the Secured Obligations
pursuant to Section 7.1 of the Credit Agreement, the Administrative Agent shall
promptly apply the proceeds of any collection or sale of the Collateral and/or
the Geoffrey Collateral, as well as any Collateral consisting of cash, or any
Collateral and/or Geoffrey Collateral granted under any other of the Security
Documents, in accordance with Section 7.03 of the Credit Agreement.

Subject to the right of the Required Lenders to direct the exercise of the
Agent’s Rights and Remedies upon the occurrence of an Event of Default, the
Administrative Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale or other disposition of the Collateral and/or the
Geoffrey Collateral by the Administrative Agent (including pursuant to a power
of sale granted by statute or under a judicial proceeding), the receipt of the
purchase money by the Administrative Agent or of the officer making the sale or
other disposition shall be a sufficient discharge to the purchaser or purchasers
of the Collateral and/or the Geoffrey Collateral so sold or otherwise disposed
of and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Administrative
Agent or such officer or be answerable in any way for the misapplication
thereof.

ARTICLE VII.

Perfection of Security Interest

SECTION 7.1. Perfection by Filing. This Agreement constitutes an authenticated
record, and each Grantor hereby authorizes the Administrative Agent, pursuant to
the provisions of Sections 2.1 and 5.2, to file one or more financing or
continuation statements, and amendments thereto, relative to all or any part of
the Collateral and/or the Geoffrey Collateral, in such filing offices as the
Administrative Agent shall reasonably deem appropriate, and the Grantors shall
pay the Administrative Agent’s reasonable costs and expenses incurred in
connection therewith. Each Grantor hereby further agrees that a carbon,
photographic, or other reproduction of this Agreement shall be sufficient as a
Financing Statement and may be filed as a Financing Statement in any and all
jurisdictions.

SECTION 7.2. Other Perfection, Etc. The Grantors shall at any time and from time
to time take such steps as the Administrative Agent may reasonably request for
the Administrative Agent (a) to obtain Control of any Deposit Accounts to the
extent required by Section 2.18 of the Credit Agreement, with any agreements
establishing control to be in form and substance reasonably satisfactory to the
Administrative Agent, (b) to obtain Control of any Investment Property,
Letter-of-Credit Rights or Electronic Chattel Paper, with any agreements
establishing control to be in form and substance reasonably satisfactory to the
Administrative Agent, and (b) otherwise to insure the continued perfection of
the Administrative Agent’s security interest in any of the Collateral and/or the
Geoffrey Collateral with the priority described in Section 3.2 and of the
preservation of its rights therein.

 

-20-



--------------------------------------------------------------------------------

SECTION 7.3. Savings Clause. Nothing contained in this Article VII shall be
construed to narrow the scope of the Administrative Agent’s Security Interest in
any of the Collateral, the Geoffrey Collateral or the perfection or priority
thereof or to impair or otherwise limit any of the Agent’s Rights and Remedies
hereunder except (and then only to the extent) as mandated by the UCC.

ARTICLE VIII.

Miscellaneous

SECTION 8.1. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 10.02 of the Credit Agreement.

SECTION 8.2. Grant of Non-Exclusive License. Without limiting the rights of the
Administrative Agent under the assignment of the Intercompany Licenses provided
herein, each Grantor hereby grants to the Administrative Agent a royalty free,
non-exclusive, irrevocable license, which license shall be exercisable upon the
existence and during the continuance of an Event of Default, to use, apply, and
affix any Intellectual Property (other than Intellectual Property licensed
pursuant to the Intercompany Licenses, including the Proprietary Marks) in which
any Grantor now or hereafter has rights, such license being with respect to the
Administrative Agent’s exercise of the Agent’s Rights and Remedies hereunder
including, without limitation, in connection with any Liquidation of Inventory;
provided, however, that the Administrative Agent’s exercise of the foregoing
license shall be conditioned upon the Administrative Agent not violating any
obligations (excluding the payment of royalties) or restrictions to which the
Grantor of the related Intellectual Property is subject (except those
obligations or restrictions which would reasonably likely materially impair or
restrict the ability of the Administrative Agent to utilize the Intellectual
Property in exercising the Agent’s Rights and Remedies).

SECTION 8.3. Security Interest Absolute. All rights of the Administrative Agent
hereunder, the Security Interest and all obligations of the Grantors hereunder
shall be absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement, any other Loan Document, any agreement
with respect to any of the Secured Obligations or any other agreement or
instrument relating to any of the foregoing, (b) any change in the time, manner
or place of payment of, or in any other term of, all or any of the Secured
Obligations, or any other amendment or waiver of or any consent to any departure
from the Credit Agreement, any other Loan Document, or any other agreement or
instrument, (c) any exchange, release or non-perfection of any Lien on other
collateral, or any release or amendment or waiver of or consent under or
departure from the Guarantee or any other guarantee, securing or guaranteeing
all or any of the Obligations, or (d) any other circumstance that might
otherwise constitute a defense available to, or a discharge of, any Grantor in
respect of the Secured Obligations or this Agreement (other than circumstances
under which (i) the Commitments have expired or been terminated and (ii) the
principal of and interest on each Loan and all fees and other Secured
Obligations (which for purposes of this clause shall include the obligations in
respect of Hedging Agreements only if the Secured Obligations (as defined in the
Credit Agreement) have been accelerated and Liquidation has commenced and then
only to the extent

 

-21-



--------------------------------------------------------------------------------

then due and payable) (other than contingent indemnity obligations with respect
to then unasserted claims) shall have been paid in full).

SECTION 8.4. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Grantors herein and in any other Loan Document and in
the certificates or other instruments delivered in connection with or pursuant
to this Agreement or any other Loan Document shall be considered to have been
relied upon by the Administrative Agent and the other Secured Parties and shall
survive the execution and delivery of this Agreement and the other Loan
Documents and the making of any Loans and the issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent or any Secured Party may have
had notice or knowledge of any Default or Event of Default or incorrect
representation or warranty at the time any credit is extended under the Loan
Agreement, and shall continue in full force and effect unless terminated in
accordance with Section 8.15 hereof. In connection with the termination of this
Agreement and the release and termination of the security interests in the
Collateral and/or the Geoffrey Collateral, the Administrative Agent, on behalf
of itself and the other Secured Parties, may require such indemnities as it
shall reasonably deem necessary or appropriate to protect the Secured Parties
against (x) loss on account of credits previously applied to the Secured
Obligations that may subsequently be reversed or revoked, and (y) any
obligations that may thereafter arise with respect to obligations in respect of
Hedging Agreements.

SECTION 8.5. Binding Effect; Several Agreement; Assignments. Whenever in this
Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party, and all covenants,
promises and agreements by or on behalf of the Grantors that are contained in
this Agreement shall bind and inure to the benefit of each Grantor and its
respective successors and assigns. This Agreement shall be binding upon each
Grantor and the Administrative Agent and its successors and permitted assigns,
and shall inure to the benefit of each Grantor, the Administrative Agent and the
other Secured Parties and their respective successors and permitted assigns,
except that no Grantor shall have the right to assign or transfer its rights or
obligations hereunder or any interest herein or in the Collateral and/or the
Geoffrey Collateral (and any such attempted assignment or transfer shall be
void) except as expressly permitted by this Agreement or the Credit Agreement.
This Agreement shall be construed as a separate agreement with respect to each
Grantor and may be amended, modified, supplemented, waived or released with
respect to any Grantor without the approval of any other Grantor and without
affecting the obligations of any other Grantor hereunder.

SECTION 8.6. Fees and Expenses; Indemnification.

(a) Without limiting any of their obligations under the Credit Agreement or the
other Loan Documents, and without duplication of any fees, expenses or
indemnification provided for under the Credit Agreement and the other Loan
Documents, the Grantors jointly and severally shall pay all reasonable
out-of-pocket expenses incurred by the Administrative Agent, including the
reasonable fees, charges and disbursements of any local counsel and outside
consultants for the Administrative Agent, within fifteen (15) Business Days
after receipt of an invoice therefore setting forth such expenses in reasonable
detail, in connection with (i) the administration of this Agreement, (ii) the
custody or preservation of, or the sale of, collection from or other realization
upon any of the Collateral and/or the Geoffrey Collateral, (iii) the exercise,
enforcement or

 

-22-



--------------------------------------------------------------------------------

protection of any of the Agent’s Rights and Remedies hereunder or (iv) the
failure of any Grantor to perform or observe any of the provisions hereof;
provided, that in the event the Grantors have a bona fide dispute with any such
expenses, payment of such disputed amounts shall not be required until the
earlier of the date such dispute is resolved to the reasonable satisfaction of
the Grantors or thirty (30) days after receipt of any such invoice (and any such
disputed amount which is so paid shall be subject to a reservation of the
Grantors’ rights with respect thereto).

(b) Without limiting any of their indemnification obligations under the Credit
Agreement or the other Loan Documents, and without duplication of any fees,
expenses or indemnification provided for under the Credit Agreement and the
other Loan Documents, each Grantor, shall, jointly and severally, indemnify the
Secured Parties and each of their Subsidiaries and Affiliates, and each of the
respective stockholders, directors, officers, employees, agents, attorneys, and
advisors of any of the foregoing Persons (each such Person being called an
“In-demnitee”) against, and hold each Indemnitee harmless from, any and all
damages, actual out-of-pocket losses, claims, actions, causes of action,
settlement payments, obligations, liabilities and related expenses, including
the reasonable fees, charges and disbursements of one counsel for the Agents and
one counsel for all other Indemnitees (other than the Agents), incurred,
suffered, sustained or required to be paid by, or asserted against, any
Indemnitee arising out of, in any way connected with, or as a result of (i) the
execution or delivery of this Agreement or any other Loan Document, the
performance by any Grantor of its obligations under this Agreement or any other
Loan Document, or the consummation of the transactions contemplated by the Loan
Documents or any other transactions contemplated hereby, or (ii) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing or to the Collateral, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto; provided,
however, that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(w) are determined by a court of competent jurisdiction or another independent
tribunal having jurisdiction to have resulted from the gross negligence, bad
faith or willful misconduct of any Agent or such Indemnitee or any Affiliate of
such Indemnitee (or any officer, director, employee, advisor or agent of such
Indemnitee or any such Indemnitee’s Affiliates), (x) are relating to disputes
among Indemnitees, (y) are determined by a court of competent jurisdiction or
another independent tribunal having jurisdiction to have resulted from a breach
by such Indemnitee of its obligations to a Loan Party, or (z) which constitute
indirect, consequential, special or punitive damages. In connection with any
indemnified claim hereunder, the Indemnitee shall be entitled to select its own
counsel and the Grantors shall promptly pay the reasonable fees and expenses of
such counsel.

(c) Any such amounts payable as provided hereunder shall be additional Secured
Obligations secured hereby and by the other Security Documents. The provisions
of this Section 8.6 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby or thereby, the repayment
of the Loans and the termination of the Commitments, the payment of all fees and
other Secured Obligations, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of any Secured Party. All amounts due under this
Section 8.6 shall be payable promptly after written demand therefor.

 

-23-



--------------------------------------------------------------------------------

SECTION 8.7. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 8.8. Waivers; Amendment.

(a) The rights, remedies, powers, privileges, and discretions of the
Administrative Agent hereunder (herein, the “Agent’s Rights and Remedies”) shall
be cumulative and not exclusive of any rights or remedies which it would
otherwise have. No delay or omission by the Administrative Agent in exercising
or enforcing any of the Agent’s Rights and Remedies shall operate as, or
constitute, a waiver thereof. No waiver by the Administrative Agent of any Event
of Default or of any Default under any other agreement shall operate as a waiver
of any other Event of Default or other Default hereunder or under any other
agreement. No single or partial exercise of any of the Agent’s Rights or
Remedies, and no express or implied agreement or transaction of whatever nature
entered into between the Administrative Agent and any Person, at any time, shall
preclude the other or further exercise of the Agent’s Rights and Remedies. No
waiver by the Administrative Agent of any of the Agent’s Rights and Remedies on
any one occasion shall be deemed a waiver on any subsequent occasion, nor shall
it be deemed a continuing waiver. Subject to the right of the Administrative
Agent and the Required Lenders to direct the exercise of the Agent’s Rights and
Remedies upon the occurrence and during the continuance of an Event of Default,
the Agent’s Rights and Remedies may be exercised at such time or times and in
such order of preference as the Administrative Agent may determine. The Agent’s
Rights and Remedies may be exercised without resort or regard to any other
source of satisfaction of the Secured Obligations. No waiver of any provisions
of this Agreement or any other Loan Document or consent to any departure by any
Grantor therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) below, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. No
notice to or demand on any Grantor in any case shall entitle such Grantor or any
other Grantor to any other or further notice or demand in similar or other
circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to a written agreement entered into between the
Administrative Agent and the Grantor or Grantors with respect to whom such
waiver, amendment or modification is to apply, subject to any consent required
in accordance with Section 10.01 of the Credit Agreement.

SECTION 8.9. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY); AND WAIVES DUE
DILIGENCE, DEMAND, PRESENTMENT AND PROTEST AND ANY NOTICES THEREOF AS WELL AS
NOTICE OF NONPAYMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVERS, AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO

 

-24-



--------------------------------------------------------------------------------

HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 8.9.

SECTION 8.10. Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement shall not be so affected or
impaired thereby and (b) the parties hereto shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provision. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

SECTION 8.11. Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.

SECTION 8.12. Headings. Section headings used herein are for convenience of
reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.

SECTION 8.13. Jurisdiction; Consent to Service of Process. The Grantors agree
that any suit for the enforcement of this Agreement or any other Loan Document
may be brought in the courts of the State of New York sitting in the Borough of
Manhattan or any federal court sitting therein as the Administrative Agent may
elect in its sole discretion and consent to the non-exclusive jurisdiction of
such courts. The Grantors hereby waive any objection which they may now or
hereafter have to the venue of any such suit or any such court or that such suit
is brought in an inconvenient forum and agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Administrative Agent
may otherwise have to bring any action or proceeding relating to this Agreement
against a Grantor or its properties in the courts of any jurisdiction. The
Grantors agree that any action commenced by any Grantor asserting any claim or
counterclaim arising under or in connection with this Agreement or any other
Loan Document shall be brought solely in a court sitting in the Borough of
Manhattan or any federal court sitting therein as the Administrative Agent may
elect in its sole discretion and consent to the exclusive jurisdiction of such
courts with respect to any such action. Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 8.1. Nothing in this Agreement or any other Loan Document will affect
the right of any party to this Agreement to serve process in any other manner
permitted by law.

SECTION 8.14. Joinder to Security Agreement. As contemplated in the Credit
Agreement, additional Subsidiaries may from time to time become parties hereto
and additional Grantors hereunder by execution and delivery of a Joinder to
Security Agreement. Such Joinder to Security Agreement shall be effective upon
delivery by such additional Grantor, without further action or consent or notice
to any party hereto. Upon delivery of such Joinder to Security

 

-25-



--------------------------------------------------------------------------------

Agreement, all obligations of each Grantor hereunder shall be joint and several
with the obligations of each other Grantor hereunder.

SECTION 8.15. Joinder to Credit Agreement. Each Grantor hereby agrees to be
bound by the terms and provisions of Articles V, VI and VII of the Credit
Agreement as a “Loan Party” thereunder.

SECTION 8.16. Termination; Release of Collateral.

(a) Any Lien upon any Collateral and/or Geoffrey Collateral will be released
automatically, if the Collateral and/or Geoffrey Collateral constitutes property
being sold, transferred or disposed of in Asset Sale permitted under the Credit
Agreement upon receipt by the Administrative Agent of the Net Proceeds thereof
to the extent required by the Credit Agreement.

(b) Upon at least two (2) Business Days’ prior written request by the Borrower,
the Administrative Agent shall execute such documents as may be necessary to
evidence the release of the Liens upon any Collateral and/or any Geoffrey
Collateral described in Section 8.16(a); provided, however, that (i) the
Administrative Agent shall not be required to execute any such document on terms
which, in its reasonable opinion, would, under Applicable Law, expose the
Administrative Agent to liability or create any obligation or entail any adverse
consequence other than the release of such Liens without recourse or warranty,
and (ii) such release shall not in any manner discharge, affect or impair the
Secured Obligations or any Liens (other than those expressly being released)
upon (or obligations of any Loan Party in respect of) all interests retained by
any Loan Party, including (without limitation) the proceeds of any sale, all of
which shall continue to constitute part of the Collateral and/or the Geoffrey
Collateral.

(c) Except for those provisions which expressly survive the termination thereof,
this Agreement and the Security Interest granted herein shall terminate when
(i) the Commitments have expired or been terminated and (ii) the principal of
and interest on each Loan and all fees and other Secured Obligations (which for
purposes of this clause shall include the obligations in respect of Hedging
Agreements only if the Secured Obligations (as defined in the Credit Agreement)
have been accelerated and Liquidation has commenced and then only to the extent
then due and payable) (other than contingent indemnity obligations with respect
to then unasserted claims) shall have been paid in full, at which time the
Administrative Agent shall execute and deliver to the Grantors, at the Grantors’
expense, all UCC termination statements and similar documents that the Grantors
shall reasonably request to evidence such termination; provided, however, that
the Credit Agreement, this Agreement, and the Security Interest granted herein
shall be reinstated if at any time payment, or any part thereof, of any Secured
Obligation is rescinded or must otherwise be restored by any Secured Party upon
the bankruptcy or reorganization of the Borrower, Grantor or other Loan Party.
Any execution and delivery of termination statements or documents pursuant to
this Section 8.16 shall be without recourse to, or warranty by, the
Administrative Agent or any other Secured Party.

SECTION 8.17. Intercreditor Agreement. Notwithstanding anything herein to the
contrary, the lien and Security Interest granted to the Administrative Agent
pursuant to this Agreement and the exercise of any right or remedy by the
Administrative Agent hereunder are subject to the provisions of the
Intercreditor Agreement. In the event of any conflict between the

 

-26-



--------------------------------------------------------------------------------

terms of the Intercreditor Agreement and the terms of this Agreement, the terms
of the Intercreditor Agreement shall govern and control.

[SIGNATURE PAGES FOLLOW]

 

-27-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement under
seal as of the day and year first above written.

GRANTORS:

 

TOYS “R” US-DELAWARE, INC., as the Borrower By:   /s/ F. Clay Creasey, Jr.  

Name:

  F. Clay Creasey, Jr.  

Title:

  Executive Vice President and Chief
Financial Officer TOYSRUS.COM, LLC, as a Guarantor By:   /s/ F. Clay Creasey,
Jr.  

Name:

  F. Clay Creasey, Jr.  

Title:

  President, Chief Financial Officer and Treasurer

BABIESRUS.COM, LLC, as a Guarantor

By:   /s/ F. Clay Creasey, Jr.  

Name:

  F. Clay Creasey, Jr.  

Title:

  Executive Vice President, Chief
Financial Officer and Treasurer GEOFFREY, INC., as a Guarantor By:   /s/ F. Clay
Creasey, Jr.  

Name:

  F. Clay Creasey, Jr.  

Title:

  President

Security Agreement Signature Page



--------------------------------------------------------------------------------

GEOFFREY HOLDINGS, LLC, as a Guarantor

By:

  Toys “R” Us-Delaware, Inc.

Its:

  Managing Member

By:

  /s/ F. Clay Creasey, Jr.  

Name:

  F. Clay Creasey, Jr.  

Title:

  Executive Vice President and Chief
Financial Officer TRU-SVC, LLC, as a Guarantor

By:

 

Toys “R” Us-Delaware, Inc.

Its:

 

Managing Member

By:

  /s/ F. Clay Creasey, Jr.  

Name:

  F. Clay Creasey, Jr.  

Title:

  Executive Vice President and Chief
Financial Officer

Security Agreement Signature Page



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:     BANC OF AMERICA BRIDGE LLC      

By:

  /s/ Chris Ooten        

Name:

  Chris Ooten        

Title:

  Principal

Security Agreement Signature Page



--------------------------------------------------------------------------------

Annex 1 to the

Security Agreement

Perfection Certificate

[provided under separate cover]